EonorablaSldrmy L6thga                      OpinionNo. O-6065
seoret8wyof state                           Rrr Authorityof seourltiss
Austin,Texac                                    Divialonto lssw Aaal
                                                Estate Sal66m6n'sLicsmee
                                               ‘mQ6~’ AFti            65738, V.A.iX.,
                                               to pslwQn6not to b6 mqlloyad
                                               by a llC6M6Q Beal Rstaok
Dew-1                                          I&Q&r.
          Your office,throughths Xomrable &rQCe 8. 8666ion6,
SecuritiesC~snlon6r, ha6 r6cpent6dan opl.nlOn of this depfirt-
mant an t&6 fr3llovong
                     nutt6r:
              aSoatlan 2 of the Aat emmtonly lmmm m                   tha Real
    Rstak D6al8r6Llo6ns6Aat, (Ark. 6573r, Venon~u Anno-
    tst6d Cl711 statute8    of Texas)befin a Rml 'L3t6tn
    ~~lgf&l       sRwllmwb3     s6l66Mni6rtb6p      0866  Ot
             . fhatloa 236nwerak6    ae~taln lx e r ans
                                                 'T p t to
    the66 d6fititiMU QYMIjWOVid66 that ths Act 6w1       have
    no applicationtkmrsto. W6 wish to lmow w&tbr the
    secwltlm Mvlrion 18 authorlrad,unasr the *bo+s
    provlrion6,    to ir6u6 Ro*k Betat6 SalssPIn*rLlo6n6ea
    t8 personsvho ~~~notto       k asployetlby lic6su6dRaal
    Rstata Dwlare, but who UI to b6 6mploy64by psnon6
    srsloptul   SPCISsuch 1166a668uader tb6 Ad."
              bf6 find   M   %@6XR6 d6oi6im6    bQPw         rrpojl   tht6   q&166-
tlm anndWI must tlssreiomlook to t&6 etatutsslnvolveufor
mr armmr.   Relevantwrtlons of Art1616 557% ar6 a6 follsiav
              %C* a. la6 followlrig t6rms shall, Imlsss the
    context      oth6rvlseindicat66,hrve the f~lbvixag rstmnincsst

              ‘(8). (1). Th6 t&m 'Rsel?sutatsDaaler shall
    l.BchKb  6VeX’y   p6FQQBQl'CaogmY, OthSrthQll Q 66166ZNIIl,
    snllucm6eQ aBd P6glstur6QQtkrmeys, vho for smrther
    oroth6rs    for casp6n6atlanor   oth6r vQltmbl.6
                                                   6omlcI6rQ-
    tion,or whovithth6 int6ntioa       orln th6 6%p6cktion
    of upon the proal6eof a6661** or coLl6atlngaimp6n-
    aatlon or other valu6blrconsldaratlon,fl8t8 for 8816
    lSefl8,      OXOh         P6tlt8, or 0W6r8,
                               b”Q’S,   8       or attmpda
    or tip3es to oolfaotrsnt for thn we of real ertste, or'
    ncgJtlat68,or off6r6, op att6mpte4,or a&r966 tc nego-
    tiate s loim, securedor to b6 eocuredby mortgage or
    other lncumbranceupon or tranefsrof real estate;cm
Honorable Sldm~yLat.hm,paee                    2


     auctiona, or oSfers, or attempts, or agrees to auction
     slyr X'6ti 66tQts; Ql' U~&iOW      Or OffW'S, OX' QttmtS,
     or egrees to apgr8lss    any r68 i eatate; or who advertiaee,
     or holds ltaelf, hlmsslf, or themsalves out Qa eng4qecl
     in the buSine8S of SolLLi~, exch6ngLng, buying ranting,
     or 1rQslng MQl B8tQt@, or QQliStll or direct8      ln the
     pcuring     or proapec ts , or tha negotiation OF closLr~
     of any tranaactlon which 6~~8 or ia calculated      to
     result in tha sale, excbQnge, leasing, or renting o;
     any real OlltQtO, or who buys or orfero to buy, sells
     or offor8 to.r&l, or Otherwlee deala ln op@ions on renL
     eetate or in the lmpmvessnts thereon.

           l(2). Tha t6rm 'Real E8tata Dealer' shall also
     include my p6rmm or ctmp6ny eQ~ployed by or on b&alp’
     of the ovrmr or ovner8 of lo,ta   or othsr parcel.3 of reel
     f3itcto at a stated salary,ar upon a comniselon, or upo:?
     a ealary tmd comloslon besls, or otherwlss, to sell
     euch real estate    in 8ny parts thereof, in lots or Ckh@P
     parcels,  %nd vha sbal]. sell or exchfinge, or offers, or
     attenipto, or tqrsea to negotiate tha sale or exchan~a
     of anr such lot or pcrrcsl of real estate; provided,
     hwmver,   if tinemm?     of lots OP othm pamals    is en-
     &QgcSd fn ths bUSiaeS6 Of bUylIt& sslliXa&, 6Xchen(&&
     l.easlng, renting of popertg md hoOadin& hlnwelf out RZ
     a Pull or part-time    doeler In real setate, then suc!i
     person employed by sold owner rnetybe 1Lcmeed as a nnlss-
     am of' aald owner 3.f oald owner hro baen llamesd es a
     dealer in real 6stst6.

          “(3).  The tam  Vtedl ratate OsQlar* shpll al80
     fnclud6 any p6reon or coq36ny        din tb6 bulins68
     of buying, mlllng, exchQn&           lng, renting of
     poparty on hirs or ltu own account and holding hlnmeli
     3r ltsalf out as a f&ill or part-timn dealar in real
     eetatn.

          "(b). The term 'Real Eatat Salsanmn~ ahal‘L awan
     md include 6x1~ perem  m company employed or mga&cru
     bg or in behalf of a licensed rim1 estate decnler to do
     3r deal in any act, aacs, or tranaactLona a& out and
     comprehended by the d6Slnltlon of a 'Real Fatatc lkalsrp
     In 3aotlon 2, Subreotion (Q) of thls Act.

             "(c)    If the s6n84 require8 It, vorda in the present
     tense    incluQ the ruturs    t6n8e: in the nrrrcullne gmder,
     include the tetinlnsor nsuMr gentler; in the alngulsr
     nmbar,  Include the plural number; in phral number,
     include t5e singular nw&w;    tmfls my bo rbad *or * :
     mi;   (or’   mr.y   be   rc~d   ‘cJIQ’.
Honorable   8ldneyLemam,   pi&p 3


          R3t3C. 5. The proviaionu of this Act ahall not
     apply to, and tha temos ‘Real YCaCato Datllar’ ana ‘Resl
     Eata* Salesmen,   an above 6bflneU, shall not Lncluder

            “(a). A&y person or cosqmny vho, as owneb or
     losaw,     hall perform any or the ecta set out in
     Sectton 2, Subdivision (a) with rcfarence     to property
     owned or leased bar~theui,of to ths ropder tmpl3g-ees
     thered w:th roferenca to the property omnaci or ltased
     by such param or company vhere such ~acta &we parformsr!
     ln the regular ~course of, or a6 incldant. to, the mngge-
     ment of uuch proparty and the fnvnstxmnt timrein, unlear
     9cch person or compnny is engage4 In the bua~tna~s sf
     buyIn&, selling, ezcheutglng, leasing, or renting cf
     property adl ha-         hlJMelf or irsalr out 8.s PI full or
     pert-tire8   dealer i.n reti eatate.

           “(b). Paraona netInS aa En atzLoneg f.n facti mdnr
     a duly cxecuIx?d pnver of sttorneg rrm th owner lwthorlz-
     Ing the final conuunrmatfon bg perScwmnc*   of ring cmtrect
     fey the sale, leeslng, m    exchange of ma1 estata; aer-
     iricsa rendsred by fin attorney et lav, recaiver, tms~ec
     in bankPupt.cy, cdmInlat;rntor, or exet~tirr, “or an parson
     do-   any of the acts ageclfled in Saothn     2, S,ubdivinLsn
     (a) of thic Act under order of any coert;   a rrustae act-
     ing under R trust egrsanrent, dead of LX&,     m will, c?
     ths regular salmlsd employees there&.
Eonox-able Sldmg     Latbalm,pflgtl4



                   la, according k, Section Z(b), a pion            or
                   by a "l%emmed sleek%                 dealos and under
section 6(f) an a@fc.atlon       asl. a 1laloemn~8 lloer+e murt be
accoupanlMI by a ver3Jled VFlttsn statement by the dsalar
into whose eervice   he 1s about    to enter,     certLf~glng  that in
his opinion tlm a+cant       Is *nest,        truthhl, and of good
reputation. . ., .

             ve conclude      that     the aeowitlec       Mvlaion   of ths
offics    of tbit sacrotary      of State      16 not autharired to lmuaa
RealEatata     Salhman~sllean15e            to      appUomt who iam to
                                   Y
ahov that he its to be employed by a  icansed Real %Mate
Dealer.  It vould follow t&t the employra of' one exempt
under the Act rsmlwho holda no Real Rotate Dealer'e Llcsnoe,
voold not be a propar subject far a sales~~s    license.

             It 18 slnoercrly hoped that          opinion wll.1 pro-fe
                                                   th9.s
of 80s~ eeelatmcn       to    you In adalnleterlnz the Act.

                                               very truly your8

                                          ATTOm       '3ERERAL OP TKXAS




OK   BU

APPROVZD OCT. 1.3, 1944
(signed) CAM&S ASIiU!X
FIRST ASSXYI’AWT ATTORR8Y            OKRBRAL

                                          APPROVED O?INIQ?J oowu~

                                          By    B.W.B. ,chelman